Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


[1]	D1: MSK 2006, no. 2, (ZHONG, Su, "Delay Coherent Demodulation and Its Artificial Realization for DC System of MSK", Journal of Shenzhen Polytechnic)
[2]	D2, vol. 42, no. 4, (YIN, Jingwei
et al., "An application of the Differential Spread-Spectrum Technique in Mobile Underwater Acoustic Communication", Science China)

Reasons for Allowance
D1 represents the closest prior art of record. However, none of the prior art of record teaches or fairly suggests all the limitations of the amended claims. 


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an 

Authorization for this amendment was given by Daniel Drexler on 1/11/2021.


1. (Currently Amended) A data processing method, comprising:
generating first data, wherein generating the first data comprises one of: 
performing differential encoding on second data to generate third data, and performing spreading or modulation processing on the third data by using a sequence to generate the first data; 
performing spreading or modulation processing on the second data by using a sequence to generate fourth data, and performing differential encoding on the fourth data to generate the first data; and 
performing spreading or modulation processing on the second data by using a sequence to generate the first data;
wherein the second data comprises data information, and the data information comprises: data bits, or one or more data symbols generated by performing encoding and modulation on data bits, wherein the data bits comprise user identity information, sequence information and reference signal information.
2. (Currently Amended) The method as claimed in 1, wherein the second data further comprises a reference signal.

4. (Cancelled)
5. (Currently Amended) The method as claimed in 1, wherein the data bits further comprise at least one of: payload information; and sequence set information.
6. (Previously Presented) The method as claimed in 1, wherein the sequence comprises at least one of:
a sequence randomly selected from a first sequence set;
a sequence generated according to a first preset rule;
wherein the sequence has a length of L, the L being an integer greater than 1,
wherein the first preset rule comprises one of: an element at a specified position of the sequence is fixed as a specified value, and other elements of the sequence are randomly selected from a value set; each element of the sequence is randomly selected from the value set; point multiplication operation is performed on two sequences which are obtained from two sequence sets respectively.
7. (Currently Amended) The method as claimed in 1, wherein performing the differential encoding on the second data to generate the third data comprises one of:
performing, in a specified manner, the differential encoding on the second data to generate the third data;
performing, in a specified manner, the differential encoding on the second data according to a reference signal to generate the third data;

performing, in a specified manner, the differential encoding on one or more data symbols in the second data according to a reference signal in the second data to generate the third data;
wherein the specified manner comprises at least one of: frequency domain differential encoding, time domain differential encoding, time-frequency domain differential encoding, and segmental differential encoding.
8. (Cancelled)
9. (Cancelled)
10. (Original) The method as claimed in 1, wherein performing the differential encoding on the fourth data to generate the first data comprises one of:
performing, in a specified manner, the differential encoding on the fourth data to generate the first data;
performing, in a specified manner, the differential encoding on the fourth data according to a reference signal to generate the first data;
performing, in a specified manner and according to a symbol included in the fourth data and obtained by processing a reference signal by using a sequence, the differential encoding on the fourth data to generate the first data; and
performing, in a specified manner and according to a symbol included in the fourth data and obtained by processing a reference signal by using a sequence, the differential encoding on the symbol included in the fourth data and obtained by processing the reference signal by using the sequence to generate the first data;

11. (Previously Presented) The method as claimed in 1, wherein after generating the first data, the method further comprises: forming, on a specified time-frequency resource based on the first data, a transmission signal to be transmitted, wherein the specified time-frequency resource is obtained via at least one of the following manners: the specified time-frequency resource is selected randomly, the specified time-frequency resource is determined according to a second preset rule, and the specified time-frequency resource is determined according to system configuration information.
12. (Currently Amended) A data processing method, comprising:
obtaining sixth data, wherein obtaining the sixth data comprises one of:
detecting seventh data by using a sequence to obtain eighth data, and performing differential detection on the eighth data to obtain the sixth data; 
performing differential detection on the seventh data to obtain ninth data, and detecting the ninth data by using a sequence to obtain the sixth data; and 
detecting the seventh data by using a sequence to obtain tenth data, and performing compensation processing on the tenth data to obtain the sixth data;
wherein the seventh data comprises data obtained by combining, according to a preset combining vector, data received by multiple receiving antennas of a receiver.
13. (Cancelled)
14. (Previously Presented) The method as claimed in 12, wherein the sequence comprises at least one of:

a sequence identified, according to a second sequence set and the seventh data, from the second sequence set; and
a sequence identified, according to a third sequence set and the ninth data, from the third sequence set;
wherein the sequence has a length of L, the L being an integer greater than 1,
wherein the third preset rule comprises one of: an element at a specified position of the sequence is fixed as a specified value, other elements of the sequence are randomly selected from a value set; point multiplication operation is performed on two sequences which are obtained from two sequence sets respectively.
15. (Original) The method as claimed in 12, wherein detecting the seventh data by using the sequence comprises one of:
detecting, by using the sequence, data obtained by processing the seventh data;
obtaining a correlation matrix according to the seventh data, and detecting the seventh data by using the sequence and the correlation matrix; and
obtaining a correlation matrix according to data obtained by processing the seventh data, and detecting, by using the sequence and the correlation matrix, the data obtained by processing the seventh data.
16. (Previously Presented) The method as claimed in 12, wherein the differential detection comprises at least one of: frequency domain differential detection, time domain differential detection, time-frequency domain differential detection, and segmental differential detection.
17. (Cancelled)

detecting, by using the sequence, data obtained by processing the ninth data to obtain the sixth data;
obtaining a correlation matrix according to the ninth data, and detecting the ninth data by using the sequence and the correlation matrix to obtain the sixth data; and
obtaining a correlation matrix according to data obtained by processing the ninth data, and detecting, by using the sequence and the correlation matrix, the data obtained by processing the ninth data to obtain the sixth data.
19. (Original) The method as claimed in 12, wherein after obtaining the sixth data, the method further comprises: obtaining eleventh data according to the sixth data, and obtaining the eleventh data according to the sixth data comprises at least one of:
demodulating and decoding the sixth data to obtain the eleventh data;
demodulating and decoding data obtained by processing the sixth data to obtain the eleventh data;
demodulating and decoding the sixth data meeting a first predetermined condition to obtain the eleventh data;
demodulating and decoding data obtained by processing the sixth data meeting a second predetermined condition to obtain the eleventh data; and
demodulating and decoding data obtained by processing the sixth data and meeting a third predetermined condition to obtain the eleventh data.
20. (Original) The method as claimed in 19, wherein after obtaining the eleventh data according to the sixth data, the method further comprises at least one of:

performing reconstruction based on the eleventh data to obtain twelfth data.
21. (Original) The method as claimed in 20, wherein after performing reconstruction based on the eleventh data to obtain the twelfth data, the method further comprises at least one of:
performing channel estimation by using the twelfth data to obtain a channel estimation result; and
eliminating interference of the twelfth data from data received by a receiver.
22. (Currently Amended) A transmitter, comprising:
a processor and a memory storing an instruction executable to the processor, wherein when the instruction is executed by the processor, the following operations are executed:
generating first data, wherein generating the first data comprises one of: 
performing differential encoding on second data to generate third data, and performing spreading or modulation processing on the third data by using a sequence to generate the first data; 
performing spreading or modulation processing on the second data by using a sequence to generate fourth data, and performing differential encoding on the fourth data to generate the first data; and 
performing spreading or modulation processing on the second data by using a sequence to generate the first data;
wherein the second data comprises data information, and the data information comprises: data bits, or one or more data symbols generated by performing encoding and modulation on data 
23. (Currently Amended) A receiver, comprising:
a processor and a memory storing an instruction executable to the processor, wherein when the instruction is executed by the processor, the following operations are executed:
obtaining sixth data, wherein obtaining the sixth data comprises one of:
detecting seventh data by using a sequence to obtain eighth data, and performing differential detection on the eighth data to obtain the sixth data; 
performing differential detection on the seventh data to obtain ninth data, and detecting the ninth data by using a sequence to obtain the sixth data; and 
detecting the seventh data by using a sequence to obtain tenth data, and performing compensation processing on the tenth data to obtain the sixth data;
wherein the seventh data comprises data obtained by combining, according to a preset combining vector, data received by multiple receiving antennas of a receiver.
24. (Cancelled)
25. (Cancelled)

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476